Citation Nr: 0811784	
Decision Date: 04/09/08    Archive Date: 04/23/08

DOCKET NO.  06-22 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to special monthly compensation based on the need 
for the regular aid and attendance of another person or on 
account of being permanently housebound.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from October 1950 
to August 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating action of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  Specifically, in that decision, the Cleveland RO 
denied special monthly compensation based on the need for the 
regular aid and attendance of another person and on account 
of being permanently housebound.  Due to the location of the 
veteran's residence, his appeal remains under the 
jurisdiction of the VA Medical and RO Center in Wichita, 
Kansas.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  


REMAND

At the time of a June 2004 VA aid and attendance/housebound 
examination, the veteran's only service-connected disability 
was S1 radiculopathy with atrophy of the right lower leg 
(30%, effective from February 1998 and 60%, effective from 
March 2003).  In addition, a total disability rating based on 
individual unemployability due to service-connected 
disability was in effect from March 2003.  Since the June 
2004 VA examination, and specifically by an October 2004 
rating action, the RO granted service connection for the 
following disabilities:  a major depressive disorder (50%, 
effective from March 2003) as well as degenerative joint 
disease of the left knee (10%, effective from March 2003), 
the right hip (10%, effective from March 2003), and the 
lumbar spine (10%, effective from March 2003).  

At a personal hearing subsequently conducted in September 
2007 before the undersigned Veterans Law Judge at the RO, the 
veteran testified that, as a result of his service-connected 
disabilities, he has been confined to a wheelchair for the 
past four years and needs assistance to dress and prepare 
meals.  Although he admitted that he is able to drive, he 
stated that he never leaves his home without the assistance 
of either his wife, daughter, or other family member.  
Hearing transcript (T.) at 3-7, 9-17.  

According to the veteran's testimony, however, he also 
experiences occasional breathing problems.  T. at 8.  Indeed 
evidence of record reflects VA and private treatment for 
multiple nonservice-connected disorders, including diabetes 
mellitus, hypertension, a myocardial infarction, diffuse 
intermediate coronary artery disease angina, chronic 
obstructive pulmonary disease, mild sensory peripheral 
neuropathy of the lower extremities, and polio with right 
lower extremity weakness and leg length discrepancy.  

Consequently, in December 2007, the Board remanded the 
veteran's aid and attendance and housebound claim for further 
evidentiary development.  In relevant part, the Board asked 
the AMC to schedule the veteran for a VA examination in which 
the examiner would express an opinion as to whether the 
veteran's service-connected disabilities necessitate the aid 
and attendance of another person (to include in order to 
protect himself from the hazards of daily living).  

Although the veteran was accorded a VA aid and 
attendance/housebound examination in January 2008, the 
examiner did not provide the opinions requested by the Board 
in its December 2007 remand.  The Board regrets the delay 
caused by this current remand.  Importantly, however, a 
medical opinion concerning the effect of solely the veteran's 
service-connected disabilities on his ability to care for 
himself has not been obtained, as was requested by the Board 
in its December 2007 remand.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998) (which finds that, as a matter of law, a 
remand by the Board confers on the veteran the right to 
compliance with the remand orders and that a remand by the 
Board imposes upon the Secretary of Veterans Affairs a 
concomitant duty to ensure compliance with the terms of the 
remand).  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the AMC for the following 
actions:  

1.  The veteran should be accorded a 
pertinent VA examination to determine 
the effect of his service-connected 
disabilities on his ability to care for 
himself and to leave his home.  The 
claims folder must be reviewed by the 
examiner prior to the examination.  Any 
medically indicated tests should be 
accomplished.  

The examiner is asked to discuss the 
manifestations associated with the 
veteran's service-connected disorders.  
In addition, the examiner should render 
an opinion as to whether the veteran is 
substantially confined to his place of 
residence and immediate premises as a 
result of solely his service-connected 
disabilities and whether it is 
reasonably certain that the 
disabilities and resultant confinement 
will continue throughout his lifetime.  

Also, the examiner should render an 
opinion as to whether the veteran is so 
helpless (as a result of solely his 
service-connected disabilities) as to 
require the regular (but not constant) 
aid and attendance of another person to 
perform personal care functions of 
everyday living or to protect himself 
from the hazards and dangers incident 
to daily environment.  In determining 
whether the veteran is able to perform 
personal care functions, the ability to 
dress and undress, keep oneself 
ordinarily clean and presentable, feed 
oneself, attend to the needs of nature, 
protect oneself from the hazards and 
dangers incident to daily environment, 
and perform frequently required 
self-adjustment of prosthetic 
appliances should be considered.  

2.  Thereafter, the AMC should re-
adjudicate the issue of entitlement to 
special monthly compensation based on 
the need for the regular aid and 
attendance of another person or on 
account of being permanently 
housebound.  If the decision remains in 
any way adverse to the veteran, he 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issue on appeal, as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



_________________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  


